

114 HR 5917 IH: Menstrual Products Tax Credit Act of 2016
U.S. House of Representatives
2016-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5917IN THE HOUSE OF REPRESENTATIVESJuly 18, 2016Ms. Meng introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a refundable credit
for menstrual products.

	
 1.Short titleThis Act may be cited as the Menstrual Products Tax Credit Act of 2016. 2. Refundable credit for menstrual products (a)In general Subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by inserting after section 36B the following new section:
				
					36C.Menstrual products
 (a)In generalThere shall be allowed as a credit against the tax imposed by this subtitle with respect to each eligible individual for whom the taxpayer is allowed a deduction under section 151 an amount equal to $120.
						(b)
							Limitation based on adjusted gross income
							(1)In general
 In the case of any taxpayer whose modified adjusted gross income exceeds the threshold amount, the amount of the credit allowable under subsection (a) shall be zero. For purposes of the preceding sentence, the term modified adjusted gross income means adjusted gross income increased by any amount excluded from gross income under section 911, 931, or 933.
							(2)Threshold amount
 For purposes of paragraph (1), the term threshold amount means— (A) $47,520 in the case of a joint return,
 (B)$35,640 in the case of a head of household, and (C)$23,760 in the case of a separate return.
 (c)DefinitionsFor purposes of this section— (1)Eligible individualThe term eligible individual means an individual who uses menstrual products.
 (2)Menstrual products definedThe term menstrual products shall be determined by the Secretary of Health and Human Services by regulation and provided to the Secretary, and shall include tampons, pads, liners, cups, and similar products used by women with respect to menstruation.
							(d)Adjustment for inflation
 (1)In generalFor each taxable year beginning after 2017, the dollar amounts in subsections (a) and (b)(2) shall each be increased by an amount equal to the product of—
 (A)such dollar amount, and (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2016 for calendar year 1992 in subparagraph (B) thereof.
 (2)RoundingIf any increase determined under paragraph (1)— (A)in the case of the dollar amount in subsection (a) is not a multiple of $5, such increase shall be rounded to the next highest multiple of $5, and
 (B)in the case of the dollar amount in subsection (b)(2), is not a multiple of $1,000, such increase shall be rounded to the next lowest multiple of $1,000.
 (e)RegulationsThe Secretary shall prescribe such regulations as may be appropriate to carry out the purposes of this section..
			(b)Conforming amendments
 (1)Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36C, after 36B,. (2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
					Sec. 36C. Menstrual products..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.